DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Only the abstracts have been considered for the following Foreign Patent Documents because the body the reference has not been translated:
Cite No. 2; 105256057; CN
Cite No. 3; 106755501; CN
Cite No. 4; 103324846; CN
Cite No. 6; 103555843; CN

The information disclosure statement (IDS) submitted on 11/20/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Document Cite No.1, 2015516144, JP has been lined through because no English translation has been provided.
Only the abstract has been considered for Foreign Patent Document Cite No 3, 103324846, CN, because the body the reference has not been translated.

Drawings
The drawings dated 7/24/2019 are objected to because to Figs. 1, 3 and 4 are not legible as the font size is too small.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
#1	Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). In paragraph 51 on page 12, sequences are disclosed that are not identified with SEQ ID NOs.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
#2	Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825. The sequence disclosures are located in paragraph 51 on page 12 and are not included in the Sequence Listing.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Specification
The amendment filed 10/17/2918 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The terms “NR-25” and “NR-26” are not part of the original specification. While Table 1 provides support for SEQ ID NOs: 1-22 and Table 2 provides support for SEQ ID NOs: 23, 24, 25 26, 27 and 28, Table 2 does not provide support for SEQ ID NOs: 26 and 27 being termed “NR-25” and “NR-26”. It also appears that SEQ ID NO: 27 was intended to be based on BAT-26, but is listed as an (A)27 oligonucleotide on page 24 and in the Sequence Listing, rather than an (A)26 oligonucleotide
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “a detection reagent detecting the biomarker panel” rather than “a detection reagent for detecting the biomarker panel”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the claim recites “and/or” in line 2 when describing the intended use of the recited it. It appears the recitation is misplaced.  Appropriate correction is required.

s 8 and 15 are objected to because of the following informalities:  the claims recite “Next-generation sequencing” which does not appear to require capitalization.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the claim recites “the target genotype is the genotype of the microsatellite locus in normal tissue samples” twice, once in lines 10-11 and once in lines 13-14.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the claim recites “NGS” without defining what the abbreviation is used for. It is suggested after the first use of “next-generation sequencing” that the abbreviation be defined, e.g. “next-generation sequencing (NGS)”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the claim includes a second element identified as (2). The element describes a series of values, calculations and analyses, but is not written as a series of clearly delineated steps. It is suggested the element include positively recited, active method steps modeled after paragraphs 20-23 or 26-30 or 48-59.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the claim recites “sequencing fragments’ read” and “sequencing fragments’ reads”.  Appropriate correction is required.
Claim Interpretation
Claims 1, 4, 6, 15 and 16 reference the loci of Table 1. Table 1 provides positions within chromosomes for the various loci. The positions are interpreted in view of the instant specification as being in relation to version hg19 of the human genome sequence (para. 46).

Claim 7 describes the genetic detections set forth in the preamble of claim 6. The recitation is considered to not further limit the structural features of the kit of claim 6 because the detection reagents for the biomarker panels of claim 1 are sufficient in view of the claims and the instant specification for the genetic detections laid out in claim 7.

Claim 8 specifies the reagent (i.e. detection reagent of claim 6) is a reagent for performing next-generation sequencing. The reagent of claim 8 is interpreted to be a detection reagent for detecting the biomarker panel of claim 1 in the context of next-generation sequencing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 101.
 The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter the claims are drawn to a product, but the product does not require any elements that make the product take a physical or tangible form. Thus, claims 1, 3 and 4 are not properly drawn to a product.

	Claims 1, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more.
	The claim(s) recite(s) a biomarker panel comprising at least 15 to all 22 of the microsatellite loci shown in Table 1 and one or more to all of the 36 genes recited in claims 3. The claim broadly encompasses nucleic acid sequences that are naturally occurring within the human genome.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no structural feature is required by the claim and the claim broadly encompasses a collection of nucleic acids having naturally occurring sequences found in the human genome.

Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
The claim(s) recite(s) data analysis processes in part (2) and making determinations in part (3). The processes encompass mathematical concepts including calculations, standard deviation calculations and the comparison of values to thresholds. The process and determinations also encompass the natural phenomenon that is the correlation between variation in microsatellite loci sequences and microsatellite stability/stability in the human genome.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims involve the use of next-generation sequencing which is well-known in the field (para. 11, 19, 29, 25, and 37) and references described in the submitted IDS that involve next-generation sequencing and microsatellite analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.
The disclosure does not enable one of ordinary skill in the art to practice the claimed invention without the five markers that are needed to be detected for microsatellite stability using NGS and PCR technology as identified in Table 1.
The instant specification on the top of page 5 states that the loci in Table 1 with asterisks are the five markers that are needed to be detected for microsatellite stability using NGS and PCR technology.
In view of the instant specification these 5 markers are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is drawn to a biomarker panel comprising at least 15 microsatellite loci of Table 1. It is unclear what structural elements are required of the biomarker panel as it is unclear what it means for a “biomarker panel” to comprise genomic regions. Is the claim simply drawn to sequence data representing the microsatellite loci or the information presented in Table 1? Is the claim drawn to isolated nucleic acid molecules?
Claims 3 and 4 depend from claim 1 and are rejected for the same reason.
Claims 6-8 involve kits with reagents for “detecting the biomarker panel according to claim 1”. It is unclear what is required in order to detection the biomarker panel as it is unclear what structural features constitute the biomarker panel.
	Regarding claims 1, 4, 6, 15 and 16, the claims are incomplete insofar as claims 1, 4, 6, 15 and 16 refer to “Table 1.”  MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.””
	Regarding claim 15, the claims includes an element (2) that is generally narrative and indefinite, failing to conform with current U.S. practice. 
	Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
	Regarding claim 15, the claim states “performing a multi-gene targeted capture detection of a plurality of microsatellite loci in the sample based on Next-generation sequencing”. Next-generation sequencing is a process of obtaining sequence 
	Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
	Regarding claim 15, the claim recites “the sequence fragments’ read” in line 9. The recitation lacks proper antecedent basis as the claim does not involve sequencing par se and does not require sequence fragment reads.
	Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
	Regarding claim 15, the claim recites “the target genotype” in line 9. The recitation lacks proper antecedent basis as the claim does not previously set forth any target genotypes.
	Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
	Regarding claim 15, the claims defines “n” as the number of microsatellite loci in which the number of the sequencing fragments’ read covering the target genotype corresponding to the microsatellite loci exceeds 10 and that “n≥15”. It is unclear what the relationship between “n” based on the sequencing fragments’ read covering the target genotype and the target genotype being n≥15. Does it limit n to being ≥15?
	Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
	Regarding claim 15, the claim recites “the target genotype” in line 10. The recitation lacks proper antecedent basis as the claim does not previously set forth any target genotypes.

 Regarding claim 15, the claim states “for any microsatellite in n” in lines 11-12. It is unclear if the “n” refers to the number of microsatellite loci in which the number of the sequencing fragments’ read covering the target genotype corresponding to the microsatellite loci exceeds 10 or an n that is ≥15. The claim sets forth two “n” elements and the claim does not specify which “n” is being described.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites “the number of sequencing fragments’ reads covering different lengths of target genotypes corresponding to the loci are counted based on the NGS data”. It is unclear if phrase is requiring an active method step because it does not use the active voice. The phrase “the NGS data” lacks proper antecedent basis as the claim fails to specifically require collecting NGS data.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites “the coverage rate” in lines 14-15. The recitation lacks proper antecedent basis as the claim fails to previously set forth or describe a “coverage rate”. 
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites “the number of the sequencing fragments’ read” in line 16. The recitation lacks proper antecedent basis as the claim fails to previously set forth or describe a “number of sequencing fragments’ read”.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites “the sequencing fragments’ read” in line 16. The recitation lacks proper antecedent basis as the claim fails to previously set forth or describe a step of “reading sequencing fragments”.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites “sequencing fragments’ read” and “sequencing fragments’ reads”. It is unclear what is being specified by the terms “read and “reads”. Is the term “read” referring to single “read” that is the sequencing information of a sequencing fragment or a past reading of the sequencing information of a sequencing fragment? The use of the apostrophe makes is unclear if the claim is referring to the sequencing reads of the sequencing fragments.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites the number of the sequencing fragments’ read is “calculated” and the standard length deviation is “constructed”. It is unclear if the phrases are intended to require active method steps or is referring to actions that occurred prior to and are outside the scope of the present recited steps. 
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding the claim 15, the claim recites “one or two length types covering the most” in lines 18-19. The term “the most” is also repeated in line 21. It is unclear what “the most” is intended to describe. The “most” of what?
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites “the number of reads of sequencing fragment” in line 19. The recitation lacks proper antecedent basis as the claim fails to previously set forth or describe a “number of reads of sequencing fragments”.

Regarding claim 15, the claim states “only the length types covering the most is considered”. It is unclear if the phrase is intended to require an active method step or is referring to an action that occurred prior to and are outside the scope of the present recited steps. It is unclear what is required and ultimately encompassed by being “considered”.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites “calculating the average coverage and standard deviation” in lines 21-22. It unclear if the step is referring to the “coverage rate of the target genotypes corresponding to the microsatellite loci according to the number of the sequencing fragments’ read” and a “standard length distribution reference set” described in lines 15-17.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, line 24 describes “the most” and the second largest number and then describes the two types of lengths that cover “the most”. It is unclear what encompasses “the most”. 
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, line 24 describes “the two types of lengths that cover the most are considered”. It is unclear if the phrase is intended to require an active method step or is referring to an action that occurred prior to and are outside the scope of the present recited steps. It is unclear what is required and ultimately encompassed by being “considered”.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim states “the coverage rate of the target genotype determined is also calculated according to the above steps”. It is unclear which steps are encompassed by the “above steps”. The claim does not clearly set forth what steps are required in order to calculate a “coverage rate”.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, in line 28 the claim includes the element “Tij”. The claim is incomplete as it does not define what the element is. While the claim refers to it as a coverage rate, it is unclear which coverage rate is being referenced.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites in lines 28-29, whether a relationship “is satisfied can be determined accordingly”. It is unclear if the phrase requires a step of determining whether the coverage rate Tij is less than mean(NTi) – 3sd(NTi).
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the claim recites “when the microsatellite loci are 22 microsatellite loci in Table 1, they can be directly according to the mean (NTi) and sd(NTi) of Table 1”. It is unclear what “they” is referring to. Furthermore, it is unclear if for each of the 22 microsatellite loci of Table 1, the mean (NTi) and sd(NTi) are those provided in Table 1. If the values are those in Table 1, it unclear how a determination about the sample is reached because the claim describes using values that are not derived from the samples.
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.
Regarding claim 15, the instant specification on the top of page 5 states that the loci in Table 1 with asterisks are the five markers that are needed to be detected for 
Claim 16 depends from claim 15 and is rejected for the same reason as claim 15.

Conclusion
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634